UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 30, 2011 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware 59-2605822 (State of incorporation) (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (ü)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (ü)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer ()Accelerated filer (ü)Non-accelerated filer ()Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ()No (ü) The number of shares of registrant’s common stock outstanding as of September 2, 2011 was 46,270,655. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of July 30, 2011 and April 30, 2011 3 Condensed Consolidated Statements of Income for the Three Months Ended July 30, 2011 and July 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended July 30, 2011 and July 31, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1A. Risk Factors 12 Item 6. Exhibits 12 Signature 13 Exhibit Index 14 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share amounts) July 30, April 30, Assets Current assets: Cash and equivalents $ $ Trade receivables - net of allowances of $497 ($452 at April 30) Inventories Deferred income taxes - net Prepaid and other assets Total current assets Property, plant and equipment - net Goodwill Intangible assets Other assets $ $ Liabilities and Shareholders' Equity Currentliabilities: Accounts payable $ $ Accrued liabilities Income taxes payable Total current liabilities Deferred income taxes - net Other liabilities Shareholders' equity: Preferred stock, 7 % cumulative, $1 par value - 1,000,000 sharesauthorized; 150,000 shares issued; no shares outstanding Common stock, $.01 par value - 75,000,000 shares authorized;50,303,439 shares issued (50,262,139 shares at April 30) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock - at cost: Preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended July 30, July 31, Net sales $ $ Cost of sales Gross profit Selling, general & administrative expenses Interest expense 23 31 Other income (expense) - net ) ) Income before income taxes Provision for income taxes Net income $ $ Net income per share - Basic $ $ Diluted $ $ Weighted average common shares outstanding - Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended July 30, July 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income tax benefit ) ) Gain on disposal of property, net (2
